Exhibit 10.2

 

FIFTH AMENDED AND RESTATED

UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE

FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned QTS REALTY
TRUST, INC., a Maryland corporation (“REIT”), the receipt and sufficiency
whereof are hereby acknowledged by REIT, and for the purpose of seeking to
induce KEYBANK NATIONAL ASSOCIATION, a national banking association (hereinafter
referred to as “Lender”, which term shall also include each other Lender which
may now be or hereafter become a party to the Credit Agreement (as hereinafter
defined), and shall also include any such individual Lender acting as agent for
all of the Lenders), to extend credit or otherwise provide financial
accommodations to QualityTech, LP, a Delaware limited partnership ("Borrower"),
under the Credit Agreement, and seeking to induce the Lender Hedge Providers to
provide financial accommodations by entering into derivative contracts that may
give rise to Hedge Obligations, which extension of credit and provision of
financial accommodations will be to the direct interest, advantage and benefit
of REIT, REIT does, upon the occurrence of a Springing Recourse Event (as
hereinafter defined), hereby, absolutely, unconditionally and irrevocably
guarantee to Lender and the Lender Hedge Providers the complete payment and
performance of the following liabilities, obligations and indebtedness of
Borrower to Lender and the Lender Hedge Providers (hereinafter referred to
collectively as the “Obligations”) (capitalized terms that are used herein that
are not otherwise defined herein shall have the meanings set forth in the Credit
Agreement):

(a)          the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of the Revolving Credit
Notes (U.S. Dollar) in the aggregate principal face amount of Seven Hundred
Million and No/100 Dollars ($700,000,000.00) made by Borrower to the order of
certain of the Lenders, the Revolving Credit Notes (Alternative Currency/Dollar)
in the aggregate principal face amount of Three Hundred Million and No/100
Dollars ($300,000,000.00) made by Borrower to the order of certain of the
Lenders, the Term Loan A Notes in the aggregate principal face amount of Three
Hundred Fifty Million and No/100 Dollars ($350,000,000.00) made by Borrower to
the order of certain of the Lenders, the Term Loan B Notes in the aggregate
principal face amount of One Hundred Million and No/100 Dollars
($100,000,000.00), the Term Loan C Notes in the aggregate principal face amount
of Two Hundred Fifty Million and No/100 Dollars ($250,000,000.00), which
Revolving Credit Notes (U.S. Dollar), Revolving Credit Notes (Alternative
Currency/Dollar), Term Loan A Notes, Term Loan B Notes and Term Loan C Notes are
increasable to Two Billion Two Hundred Million and No/100 Dollars
($2,200,000,000.00) as provided in the Credit Agreement, the Bid Loan Notes in
the principal face amount of Three Hundred Fifty Million and No/100 Dollars
($350,000,000.00) made by Borrower to the order of certain of the Lenders, and
the Swing Loan Note in the principal face amount of Sixty Million and No/100
Dollars ($60,000,000.00) made by Borrower to the order of the Swing Loan Lender,
together with interest as provided in the Revolving Credit Notes (U.S. Dollar),
the Revolving Credit Notes (Alternative Currency/Dollar), the Bid Loan Notes,
the Term Loan A Notes, the Term Loan B Notes, the Term Loan C Notes and the
Swing Loan Note, and together with any replacements, supplements, renewals,
modifications, consolidations, restatements, increases and extensions thereof;
and

(b)          the full and prompt payment when due, whether by acceleration or
otherwise, either before or after maturity thereof, of each other note as may be
issued under that certain Seventh





1




 

Amended and Restated Credit Agreement dated as of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) among Borrower, KeyBank, for itself and as agent, and the
other lenders now or hereafter a party thereto, together with interest as
provided in each such note, together with any replacements, supplements,
renewals, modifications, consolidations, restatements, increases, and extensions
thereof (the Revolving Credit Notes (U.S. Dollar), the Revolving Credit Notes
(Alternative Currency/Dollar), the Bid Loan Notes, the Term Loan A Notes, the
Term Loan B Notes, the Term Loan C Notes and the Swing Loan Note and each of the
notes described in this subparagraph (b) are hereinafter referred to
collectively as the “Note”); and

(c)          the full and prompt payment and performance of any and all
obligations of Borrower to Lender under the terms of the Credit Agreement,
together with any replacements, supplements, renewals, modifications,
consolidations, restatements, and extensions thereof; and

(d)          [intentionally omitted]; and

(e)          the full and prompt payment and performance of each and all of the
Hedge Obligations; and

(f)          the full and prompt payment and performance of any and all other
obligations of Borrower to Lender under any other agreements, documents or
instruments now or hereafter evidencing, securing or otherwise relating to the
indebtedness evidenced by the Note or the Credit Agreement (the Note, the Credit
Agreement and said other agreements, documents and instruments are hereinafter
collectively referred to as the “Loan Documents” and individually referred to as
a “Loan Document”).  Without limiting the generality of the foregoing, REIT
acknowledges the terms of §2.11 of the Credit Agreement pursuant to which the
Total Commitment under the Credit Agreement may be increased to up to Two
Billion Two Hundred Million and No/100 Dollars ($2,200,000,000.00) and agree
that this Fifth Amended and Restated Unconditional Guaranty of Payment and
Performance (this “Guaranty”) shall extend and be applicable to each new or
replacement note delivered by Borrower in connection with any such increase of
the Total Commitment and all other obligations of Borrower under the Loan
Documents as a result of such increase without notice to or consent from REIT.

Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the “Obligations” guaranteed hereby include any
obligation that constitutes an Excluded Hedge Obligation of REIT.

1.         Agreement to Pay and Perform; Costs of Collection.  Upon the
occurrence of (a) REIT’s failure to perform any term, covenant or agreement
contained in §7.12 of the Credit Agreement (each, an "Asset Covenant Breach")
and the passage of forty-five days (45) after either (i) Borrower or REIT
becomes aware of the Asset Covenant Breach, or (ii) Agent notifies Borrower in
writing of any Asset Covenant Breach, (b) if, at any time, REIT guarantees, or
otherwise becomes obligated in respect of, any Indebtedness (other than a
conditional or springing guaranty on terms substantially similar to the
Springing Guaranty or Indebtedness permitted under §8.1(a), (b), (c), (d) or (f)
of the Credit Agreement), (c) REIT (i) shall make an assignment for the benefit
of creditors, or admit in writing its general inability to pay or generally fail
to pay its debts as they mature or become due, or shall petition or apply for
the appointment of a trustee or other custodian, liquidator or receiver for it
or any substantial part of its assets, (ii) shall commence any case or other





2




 

proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize or in furtherance of any of the foregoing, (d) a petition or
application shall be filed for the appointment of a trustee or other custodian,
liquidator or receiver of REIT or any substantial part of the REIT's assets, or
a case or other proceeding shall be commenced against REIT under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, and
REIT shall indicate its approval thereof, consent thereto or acquiescence
therein or such petition, application, case or proceeding shall not have been
dismissed within sixty (60) days following the filing or commencement thereof,
(e) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for REIT or adjudicating REIT, bankrupt or insolvent, or approving a
petition in any such case or other proceeding, or a decree or order for relief
is entered in respect of REIT in an involuntary case under federal bankruptcy
laws as now or hereafter constituted (each of 1(a), 1(b), 1(c), 1(d) and 1(e) of
this Guaranty being referred to a “Springing Recourse Event”), then REIT does
hereby agree that following and during the continuance of an Event of Default
under the Loan Documents if the Note is not paid by Borrower in accordance with
its terms, or if any and all sums which are now or may hereafter become due from
Borrower to Lender under the Loan Documents are not paid by Borrower in
accordance with their terms, or if any and all other obligations of Borrower to
Lender under the Note or of Borrower or any other Guarantor under the other Loan
Documents are not performed by Borrower, or any other Guarantor, as applicable,
in accordance with their terms, REIT will immediately upon demand make such
payments and perform such obligations.  Upon the occurrence of a Springing
Recourse Event, REIT further agrees to pay Lender on demand all reasonable costs
and expenses (including court costs and reasonable attorneys’ fees and
disbursements) paid or incurred by Lender in endeavoring to collect the
Obligations guaranteed hereby, to enforce any of the Obligations of Borrower
guaranteed hereby, or any portion thereof, or to enforce this Guaranty, and
until paid to Lender, such sums shall bear interest at the Default Rate unless
collection from REIT of interest at such rate would be contrary to applicable
law, in which event such sums shall bear interest at the highest rate which may
be collected from REIT under applicable law.  REIT acknowledges and agrees that
the Obligations guaranteed hereunder shall  automatically become fully effective
upon a Springing Recourse Event and no other documentation shall be required to
evidence same.

2.         Reinstatement of Refunded Payments.  If, for any reason, any payment
to Lender of any of the Obligations guaranteed hereunder is required to be
refunded by Lender to Borrower, or paid or turned over to any other Person,
including, without limitation, by reason of the operation of bankruptcy,
reorganization, receivership or insolvency laws or similar laws of general
application relating to creditors’ rights and remedies now or hereafter enacted,
REIT  agrees to pay to the Lender on demand an amount equal to the amount so
required to be refunded, paid or turned over (the “Turnover Payment”), the
obligations of REIT shall not be treated as having been discharged by the
original payment to Lender giving rise to the Turnover Payment, and this
Guaranty shall be treated as having remained in full force and effect for any
such Turnover Payment so made by Lender, as well as for any amounts not
theretofore paid to Lender on account of such obligations.

3.         Actions with Respect to Obligations.  REIT hereby consents and agrees
that Lender may at any time, and from time to time, without thereby releasing
REIT from any liability hereunder and without notice to or further consent from
REIT or any other Person or entity, either with or without
consideration:  release or surrender any lien or other security of any kind or
nature





3




 

whatsoever held by it or by any Person, firm or corporation on its behalf or for
its account, securing any indebtedness or liability hereby guaranteed;
substitute for any collateral so held by it, other collateral of like kind, or
of any kind; modify the terms of the Note or the Loan Documents; extend or renew
the Note for any period; grant releases, compromises and indulgences with
respect to the Note or the Loan Documents and to any Persons or entities now or
hereafter liable thereunder or hereunder; release any other Guarantor, surety,
endorser or accommodation party of the Note or any other Loan Documents; or take
or fail to take any action of any type whatsoever.  No such action which Lender
shall take or fail to take in connection with the Note or the Loan Documents, or
any of them, or any security for the payment of the indebtedness of Borrower to
Lender or for the performance of any obligations or undertakings of Borrower,
REIT or other Guarantor, nor any course of dealing with Borrower or any other
Person, shall release REIT’s obligations hereunder, affect this Guaranty in any
way or afford REIT any recourse against Lender.  The provisions of this Guaranty
shall extend and be applicable to all replacements, supplements, renewals,
amendments, extensions, consolidations, restatements and modifications of the
Note and the Loan Documents, and any and all references herein to the Note and
the Loan Documents shall be deemed to include any such replacements,
supplements, renewals, extensions, amendments, consolidations, restatements or
modifications thereof.  Without limiting the generality of the foregoing, REIT
acknowledges the terms of §18.3 of the Credit Agreement and agrees that this
Guaranty shall extend and be applicable to each new or replacement note
delivered by Borrower pursuant thereto without notice to or further consent from
REIT.

4.         No Contest with Lender; Subordination.  So long as any of the
Obligations hereby guaranteed remain unpaid or undischarged or any Lender has
any obligation to make Loans or issue Letters of Credit, REIT will not, by
paying any sum recoverable hereunder (whether or not demanded by Lender) or by
any means or on any other ground, claim any set-off or counterclaim against
Borrower in respect of any liability of REIT to Borrower or, in proceedings
under federal bankruptcy law or insolvency proceedings of any nature, prove in
competition with Lender in respect of any payment hereunder or be entitled to
have the benefit of any counterclaim or proof of claim or dividend or payment by
or on behalf of Borrower or the benefit of any other security for any of the
Obligations hereby guaranteed which, now or hereafter, Lender may hold or in
which it may have any share.  REIT hereby expressly waives any right of
contribution from or indemnity against Borrower or any other Guarantor, whether
at law or in equity, arising from any payments made by REIT pursuant to the
terms of this Guaranty, and REIT acknowledges that REIT has no right whatsoever
to proceed against Borrower or any other Guarantor for reimbursement of any such
payments.  In connection with the foregoing, REIT expressly waives any and all
rights of subrogation to Lender against Borrower or any other Guarantor, and
REIT hereby waives any rights to enforce any remedy which Lender may have
against Borrower or any other Guarantor and any rights to participate in any
collateral for Borrower’s obligations under the Loan Documents.  REIT hereby
subordinates any and all indebtedness of Borrower now or hereafter owed to REIT
to all indebtedness of Borrower or any other Guarantor to Lender, and agrees
with Lender that (a) REIT shall not demand or accept any payment from Borrower
or any other Guarantor on account of such indebtedness, (b) REIT shall not claim
any offset or other reduction of REIT’s obligations hereunder because of any
such indebtedness, and (c) REIT shall not take any action to obtain any interest
in any of the security, if any, described in and encumbered by the Loan
Documents because of any such indebtedness; provided, however, that, if Lender
so requests, such indebtedness shall be collected, enforced and received by REIT
as trustee for Lender and be paid over to Lender on account of the indebtedness
of Borrower to Lender, but without reducing or affecting in any manner the
liability of





4




 

REIT under the other provisions of this Guaranty except to the extent the
principal amount or other portion of such outstanding indebtedness shall have
been reduced by such payment.

5.         Waiver of Defenses.  REIT hereby agrees that its obligations
hereunder shall not be affected or impaired by, and hereby waives and agrees not
to assert or take advantage of any defense based on:

(a)         (i) any change in the amount, interest rate or due date or other
term of any of the obligations hereby guaranteed, (ii) any change in the time,
place or manner of payment of all or any portion of the obligations hereby
guaranteed, (iii) any amendment or waiver of, or consent to the departure from
or other indulgence with respect to, the Credit Agreement, any other Loan
Document, or any other document or instrument evidencing or relating to any
obligations hereby guaranteed, or (iv) any waiver, renewal, extension, addition,
or supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;

(b)        any subordination of the payment of the obligations hereby guaranteed
to the payment of any other liability of Borrower, any other Guarantor or any
other Person;

(c)         any act or failure to act by Borrower or any other Person which may
adversely affect REIT’s subrogation rights, if any, against Borrower, any other
Guarantor or any other Person to recover payments made under this Guaranty;

(d)        nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed;

(e)         any application of sums paid by Borrower or any other Person with
respect to the liabilities of Lender, regardless of what liabilities of Borrower
remains unpaid;

(f)         any defense of Borrower, including without limitation, the
invalidity, illegality or unenforceability of any of the Obligations;

(g)        either with or without notice to REIT, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;

(h)        any statute of limitations in any action hereunder or for the
collection of the Note or for the payment or performance of any obligation
hereby guaranteed;

(i)         the incapacity, lack of authority, death or disability of Borrower
or any other Person or entity, or the failure of Lender to file or enforce a
claim against the estate (either in administration, bankruptcy or in any other
proceeding) of Borrower, REIT, any other Guarantor or any other Person or
entity;

(j)         the dissolution or termination of existence of Borrower, REIT, any
other Guarantor or any other Person or entity;





5




 

(k)        any LLC Division of Borrower or any Guarantor;

(l)         the voluntary or involuntary liquidation, sale or other disposition
of all or substantially all of the assets of Borrower, REIT, any other Guarantor
or any other Person or entity;

(m)       the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower,
REIT any other Guarantor or any other Person or entity, or any of Borrower’s,
REIT’s or any other Guarantor’s or any other Person’s or entity’s properties or
assets;

(n)        the damage, destruction, condemnation, foreclosure or surrender of
all or any part of the Real Estate or any of the improvements located thereon;

(o)        the failure of Lender to give notice of the existence, creation or
incurring of any new or additional indebtedness or obligation of Borrower or of
any action or nonaction on the part of any other Person whomsoever in connection
with any obligation hereby guaranteed;

(p)        any failure or delay of Lender to commence an action against Borrower
or any other Person, to assert or enforce any remedies against Borrower under
the Note or the other Loan Documents, or to realize upon any security;

(q)        any failure of any duty on the part of Lender to disclose to REIT any
facts it may now or hereafter know regarding Borrower (including, without
limitation Borrower’s financial condition), any other Guarantor or any other
Person, any collateral, or any other assets or liabilities of such Persons,
whether such facts materially increase the risk to REIT or not (it being agreed
that REIT assumes responsibility for being informed with respect to such
information);

(r)         failure to accept or give notice of acceptance of this Guaranty by
Lender;

(s)         failure to make or give notice of presentment and demand for payment
of any of the indebtedness or performance of any of the obligations hereby
guaranteed;

(t)         failure to make or give protest and notice of dishonor or of default
to REIT or to any other party with respect to the indebtedness or performance of
obligations hereby guaranteed;

(u)        any and all other notices whatsoever to which REIT might otherwise be
entitled;

(v)        any lack of diligence by Lender in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of obligations hereby guaranteed;

(w)       the invalidity or unenforceability of the Note, or any of the other
Loan Documents, or any assignment or transfer of the foregoing;

(x)        the compromise, settlement, release or termination of any or all of
the obligations of Borrower under the Note or the other Loan Documents or the
Hedge Obligations;





6




 

(y)        any transfer by Borrower or any other Person of all or any part of
the security, if any, encumbered by the Loan Documents;

(z)         the failure of Lender to perfect any security or to extend or renew
the perfection of any security; or

(aa)       to the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which REIT might otherwise be entitled, it being
the intention that the obligations of REIT hereunder are absolute, unconditional
and irrevocable.

REIT understands that the exercise by Lender of certain rights and remedies may
affect or eliminate Guarantor’s right of subrogation against Borrower or the
other Guarantors and that REIT may therefore incur partially or totally
nonreimbursable liability hereunder.  Nevertheless, REIT hereby authorizes and
empowers Lender, its successors, endorsees and assigns, to exercise in its or
their sole discretion, any rights and remedies, or any combination thereof,
which may then be available, it being the purpose and intent of REIT that the
obligations hereunder shall, upon the occurrence of a Springing Recourse Event,
be absolute, continuing, independent and unconditional under any and all
circumstances.  Notwithstanding any other provision of this Guaranty to the
contrary, REIT hereby waives and releases any claim or other rights which REIT
may now have or hereafter acquire against Borrower or any other Guarantor or
other Person of all or any of the obligations of REIT hereunder that arise from
the existence or performance of REIT’s obligations under this Guaranty or any of
the other Loan Documents, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification, any
right to participate in any claim or remedy of Lender against Borrower or any
other Guarantor or other Person or any collateral which Lender now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, by any payment made hereunder or
otherwise, including, without limitation, the right to take or receive from
Borrower or any other Guarantor, directly or indirectly, in cash or other
property or by setoff or in any other manner, payment or security on account of
such claim or other rights, except for those rights of other Guarantors under
the Contribution Agreement.

6.         Guaranty of Payment and Performance and Not of Collection.  This is a
guaranty of payment and performance and not of collection.  Upon the occurrence
of a Springing Recourse Event, the liability of REIT under this Guaranty shall
be primary, direct and immediate and not conditional or contingent upon the
pursuit of any remedies against Borrower or any other Person, nor against
securities or liens available to Lender, its successors, successors in title,
endorsees or assigns.  REIT hereby waives any right to require that an action be
brought against Borrower or any other Person or to require that resort be had to
any security or to any balance of any deposit account or credit on the books of
Lender in favor of Borrower or any other Person.

7.         Rights and Remedies of Lender.  In the event of an Event of Default
under the Note or the Loan Documents, or any of them, that is continuing (it
being understood that the Lender has no obligation to accept cure after an Event
of Default occurs), Lender shall have the right to enforce its rights, powers
and remedies thereunder or hereunder or under any other Loan Document, in any
order, and all rights, powers and remedies available to Lender in such event
shall be nonexclusive and cumulative of all other rights, powers and remedies
provided thereunder or hereunder or by law or in equity.  Accordingly, REIT
hereby authorizes and empowers Lender upon the occurrence and during the
continuance of any Event of Default under the Note or the Loan Documents, at its
sole discretion, and without notice to REIT, to exercise any right or remedy
which Lender may have,





7




 

including, but not limited to, judicial foreclosure, exercise of rights of power
of sale, acceptance of a deed or assignment in lieu of foreclosure, appointment
of a receiver to collect rents and profits, exercise of remedies against
personal property, or enforcement of any assignment of leases, as to any
security, whether real, personal or intangible.  At any public or private sale
of any security or collateral for any of the Obligations guaranteed hereby,
whether by foreclosure or otherwise, Lender may, in its discretion, purchase all
or any part of such security or collateral so sold or offered for sale for its
own account and may apply against the amount bid therefor all or any part of the
balance due it pursuant to the terms of the Note or any other Loan Document
without prejudice to Lender’s remedies hereunder against REIT for
deficiencies.  If the Obligations guaranteed hereby are partially paid by reason
of the election of Lender to pursue any of the remedies available to Lender, or
if such Obligations are otherwise partially paid, this Guaranty shall
nevertheless remain in full force and effect, and REIT shall, upon the
occurrence of a Springing Recourse Event, remain liable for the entire balance
of the Obligations guaranteed hereby even though any rights which REIT may have
against Borrower or any other Person may be destroyed or diminished by the
exercise of any such remedy.

8.         Application of Payments.  REIT hereby authorizes Lender, without
notice to REIT, to apply all payments and credits received from Borrower, REIT,
any other Guarantor or any other Person or realized from any security in such
manner and in such priority as Lender in its sole judgment shall see fit to the
Obligations.

9.         Business Failure, Bankruptcy or Insolvency.  In the event of the
business failure of REIT or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to REIT under federal bankruptcy law
or any other applicable law or in connection with the insolvency of REIT, or if
a liquidator, receiver, or trustee shall have been appointed for REIT or REIT’s
properties or assets, Lender may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of Lender
allowed in any proceedings relative to REIT, or any of REIT’s properties or
assets, and, irrespective of whether the indebtedness or other obligations of
Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, Lender shall be entitled and empowered to file and prove a claim for
the whole amount of any sums or sums owing with respect to the indebtedness or
other obligations of Borrower guaranteed hereby, and to collect and receive any
moneys or other property payable or deliverable on any such claim.  REIT
covenants and agrees that upon the commencement of a voluntary or involuntary
bankruptcy proceeding by or against Borrower, REIT shall not seek a supplemental
stay or otherwise pursuant to 11 U.S.C. §105 or any other provision of the
Bankruptcy Code, as amended, or any other debtor relief law (whether statutory,
common law, case law, or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, to stay, interdict,
condition, reduce or inhibit the ability of Lender to enforce any rights of
Lender against REIT by virtue of this Guaranty or otherwise.

10.       Covenants of REIT.  REIT hereby covenants and agrees with Lender that
until all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower under, by reason of, or pursuant to the
Note and the other Loan Documents have been completely performed and Lender has
no further obligation to make Loans, REIT will comply with any and all covenants
applicable to REIT set forth in the Credit Agreement.





8




 

11.       Rights of Set-off.  In addition to any rights now or hereafter granted
under any of the other Loan Documents or applicable law and not by way of
limitation of any such rights, REIT hereby grants to Lender, during the
continuance of any Event of Default under the Note or the Loan Documents, at any
time and without notice to REIT, the right to set-off and apply the whole or any
portion or portions of any or all deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or the branch of Lender
where the deposits are held) now or hereafter held by Lender and other sums
credited by or due from Lender to REIT or subject to withdrawal by REIT against
amounts payable under this Guaranty, whether or not any other person or persons
could also withdraw money therefrom.  Any security now or hereafter held by or
for REIT and provided by Borrower, or by anyone on Borrower’s behalf, in respect
of liabilities of REIT hereunder shall be held in trust for Lender as security
for the liabilities of REIT hereunder.

12.       Changes in Writing; No Revocation.  This Guaranty may not be changed
orally, and no obligation of REIT can be released or waived by Lender except as
provided in §27 of the Credit Agreement.  This Guaranty shall be irrevocable by
REIT until all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower and REIT under, by reason of, or
pursuant to the Note and the other Loan Documents have been completely performed
and the Lenders have no further obligation to advance Loans under the Credit
Agreement or issue Letters of Credit.

13.       Notices.  Each notice, demand, election or request provided for or
permitted to be given pursuant to this Guaranty (hereinafter in this §13
referred to as “Notice”), but specifically excluding to the maximum extent
permitted by law any notices of the institution or commencement of foreclosure
proceedings, must be in writing and shall be deemed to have been properly given
or served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, or as expressly permitted herein, by facsimile, and
addressed as follows:

The address of Lender is:

KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Real Estate Capital Services

With a copy to:

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attn:  Mr. Timothy Sylvain
Facsimile No.:  (216) 689-5819





9




 

With a copy to:

Dentons US LLP
303 Peachtree Street, Suite 5300
Atlanta, Georgia  30308
Attn:  William F. Timmons, Esq.
Facsimile No.: (404) 527-4198

The address of REIT is:

c/o QTS Realty Trust, Inc.

12851 Foster Street

Overland Park, Kansas  66213

Attn:  CEO/President

Facsimile No.  (913) 814-7766

With a copy to:

c/o QTS Realty Trust, Inc.

12851 Foster Street

Overland Park, Kansas  66213

Attn:  General Counsel

Facsimile No.  (913) 814-7766

With a copy to:

 

Stinson LLP

1201 Walnut Street, Suite 2900

Kansas City, Missouri  64106-2150
Attn:  Patrick J. Respeliers
Facsimile No.  (816) 412-8174

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by facsimile is permitted, upon being sent and
confirmation of receipt.  The time period in which a response to such Notice
must be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt.  Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent.  By giving at least fifteen
(15) days’ prior Notice thereof, Borrower, REIT or Lenders shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.

14.       Governing Law.  REIT ACKNOWLEDGES AND AGREES THAT THIS GUARANTY AND
THE OBLIGATIONS OF REIT HEREUNDER SHALL BE GOVERNED BY





10




 

AND INTERPRETED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
GEORGIA.

15.       CONSENT TO JURISDICTION; WAIVERS.  REIT HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF GEORGIA
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY,
AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I) TO
THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT TO
TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF GEORGIA OR
VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF GEORGIA, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL
DAMAGES.  EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY.  REIT HEREBY
WAIVES ITS RIGHTS TO PERSONAL SERVICE AND AGREES THAT, IN ADDITION TO ANY
METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO REIT AT THE ADDRESS SET
FORTH IN PARAGRAPH 13 ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS
AFTER THE SAME SHALL BE SO MAILED.  NOTHING CONTAINED HEREIN, HOWEVER, SHALL
PREVENT LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY
RIGHTS AGAINST ANY SECURITY, IF ANY, AND AGAINST REIT PERSONALLY, AND AGAINST
ANY PROPERTY OF REIT, WITHIN ANY OTHER STATE.  INITIATING SUCH SUIT, ACTION OR
PROCEEDING OR TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A
WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE STATE OF GEORGIA
SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF REIT AND LENDER HEREUNDER OR OF THE
SUBMISSION HEREIN MADE BY REIT TO PERSONAL JURISDICTION WITHIN THE STATE OF
GEORGIA. REIT HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.  REIT CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
ACKNOWLEDGE THAT LENDER HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS PARAGRAPH 15.  REIT ACKNOWLEDGES
THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS PARAGRAPH 15 WITH ITS LEGAL
COUNSEL AND THAT REIT AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY
ACT.

16.        Successors and Assigns.  The provisions of this Guaranty shall be
binding upon REIT and its successors, successors in title, legal
representatives, and assigns (and, in the event any Guarantor is a limited
liability company and shall undertake an LLC Division shall be deemed to include
each limited liability company resulting from any such LLC Division) and shall
inure to the





11




 

benefit of Lender, its successors, successors in title, legal representatives
and assigns and the holders of the Hedge Obligations.  REIT shall not assign or
transfer any of its rights or obligations under this Guaranty (including by way
of an LLC Division) without the prior written consent of Lender.

17.       Assignment by Lender.  This Guaranty is assignable by Lender in whole
or in part in conjunction with any assignment of the Note or portions thereof,
and any assignment hereof or any transfer or assignment of the Note or portions
thereof by Lender shall operate to vest in any such assignee the rights and
powers, in whole or in part, as appropriate, herein conferred upon and granted
to Lender.

18.       Severability.  If any term or provision of this Guaranty shall be
determined to be illegal or unenforceable, all other terms and provisions hereof
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

19.       Disclosure.  REIT agrees that in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Guaranty to assignees or participants
and potential assignees or participants hereunder subject to the terms of the
Credit Agreement.

20.       No Unwritten Agreements.  THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

21.       Time of the Essence.  Time is of the essence with respect to each and
every covenant, agreement and obligation of REIT under this Guaranty.

22.       Ratification.  REIT does hereby restate, reaffirm and ratify each and
every warranty and representation regarding REIT or its Subsidiaries set forth
in the Credit Agreement as if the same were more fully set forth herein.

23.       Reserved.

24.       Fair Consideration.  The REIT represents that the REIT is engaged in
common business enterprises related to those of Borrower and REIT will derive
substantial direct or indirect economic benefit from the effectiveness and
existence of the Credit Agreement.

25.       Counterparts.  This Guaranty and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, and all of which
together shall constitute one instrument.  In proving this Guaranty it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought.

26.       Condition of Borrower.  Without reliance on any information supplied
by the Lender, REIT has independently taken, and will continue to take, whatever
steps it deems necessary to evaluate the financial condition and affairs of
Borrower, and the Lender shall not have any duty to





12




 

advise REIT of information at any time known to the Lender regarding such
financial condition or affairs or any collateral, if any.

27.       Amendment and Restatement.  This Guaranty is given pursuant to the
Credit Agreement and is an amendment and restatement of that certain Fourth
Amended and Restated Unconditional Guaranty of Payment and Performance dated
November 30, 2018 from REIT in favor of the Lender (the “Existing
Guaranty”).  The parties hereto acknowledge and agree that this Guaranty does
not constitute a novation, termination, extinguishment or discharge of the
“Obligations” under the Existing Guaranty, which shall continue under this
Guaranty.

28.        Judgment Currency.  If for the purposes of obtaining judgment in any
court if it is necessary to convert a sum due from the Guarantor hereunder in
the Currency expressed to be payable herein (i.e. Dollars) (the “Specified
Currency”) into another Currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Agent could
purchase the Specified Currency with such other Currency at the Agent’s main
Cleveland, Ohio office on the Business Day preceding that on which final,
non-appealable judgment is given.  The obligations of the Guarantor in respect
of any sum due hereunder shall, notwithstanding any judgment in a Currency other
than the Specified Currency, be discharged only to the extent that on the
Business Day following receipt by any Lender (including the Agent), as the case
may be, of any sum adjudged to be so due in such other Currency such Lender
(including the Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the Specified Currency with such other
Currency.  If the amount of the Specified Currency so purchased is less than the
sum originally due to such Lender (including the Agent), as the case may be, in
the Specified Currency, the Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender (including the Agent), as the case may be,
against such loss, and to pay such additional amounts upon demand from Agent.

 

[CONTINUED ON NEXT PAGE]

 





13




 

IN WITNESS WHEREOF, REIT has executed this Guaranty under seal as of this 18th
day of October, 2019.

 

 

 

 

 

REIT:

 

 

 

QTS REALTY TRUST, INC., a Maryland

 

corporation

 

 

 

By:

/s/ William H. Schafer

 

Name:

William H. Schafer

 

Title:

Executive Vice President Finance and
Accounting

 

 

 

 

(SEAL)

 

[Signatures Continued on Next Page]

 





14




 

Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to the waiver of the right to trial by jury
contained in Paragraph 15 hereof.

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Agent for the Lenders

 

 

 

 

 

By:

/s/ Timothy Sylvain

 

Name:

Timothy Sylvain

 

Title:

Senior Vice President

 

 

 

 

(SEAL)

 

15

